Citation Nr: 1739192	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-23 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a left eye condition.

2. Entitlement to an increased (initial) rating for right shoulder tendonitis, currently rated 10 percent disabling.

3. Entitlement to an increased (initial) rating for left shoulder tendonitis, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, A.B., and J.M.

ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to September 2001 and from June 2003 to February 2004, with additional service in the National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal from a decision dated in September 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The Veteran filed a notice of disagreement (NOD) on December 2011.  A statement of the case (SOC) was provided on August 2013.  The Veteran perfected her appeal with the timely submission of a VA Form 9 (Substantive Appeal) in August 2013.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ) via live video teleconference in July 2015.  A copy of the transcript has been associated with the claims file.

In November 2015, the Board remanded the claim for additional development.  The case is again before the Board for appellate review.

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the March 2016 Supplemental Statement of the Case (SSOC).


FINDINGS OF FACT

1. The evidence of record shows that a left eye condition, to include meningioma left sphenoid wing, is not etiologically related to service.

2. Prior to December 21, 2015, the Veteran's tendonitis of the right shoulder has been manifested by complaints of pain and loss of range of motion of the arm, but not less than shoulder level, with normal muscle strength; without ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, malunion or nonunion of the clavicle or scapula, or dislocation of the clavicle or scapula.

3. Prior to December 21, 2015, the Veteran's tendonitis of the left shoulder has been manifested by complaints of pain and loss of range of motion of the arm, but not less than shoulder level, with normal muscle strength; without ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, malunion or nonunion of the clavicle or scapula, or dislocation of the clavicle or scapula.

4. As of December 21, 2015, the Veteran's tendonitis of the right shoulder is manifested by painful abduction to 90 degrees.

5. As of December 21, 2015, the Veteran's tendonitis of the left shoulder is manifested by painful abduction to 90 degrees.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a left eye condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2. Prior to December 21, 2015, the criteria for a rating in excess of 10 percent for tendonitis of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5299-5019 (2016).

3. Prior to December 21, 2015, the criteria for a rating in excess of 10 percent for tendonitis of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5299-5019 (2016).

4. Since December 21, 2015, the criteria for assignment of a 20 percent rating, but no higher, for tendonitis of the right shoulder have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5201-5019 (2016).

5. Since December 21, 2015, the criteria for assignment of a 20 percent rating, but no higher, for tendonitis of the left shoulder have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5201-5019 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of November 2010 letter which was sent prior to the initial unfavorable decision.  Such letter advised the Veteran of the evidence and information necessary to substantiate her claim.  Furthermore, the Veteran was informed of hers and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue decided below have been obtained and associated with the Veteran's electronic claims file, and the Veteran has not contended otherwise. 

The Veteran has been provided with VA examinations that address the contended causal relationships between the claimed disabilities and active service.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§3.326, 3.327, 4.2.

Additionally, the Board finds that there has been substantial compliance with its November 2015 remand directives regarding the issues of entitlement to service connection for residuals of a left eye condition and entitlement to increased ratings for tendonitis in the right and left shoulders.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection for Residuals of a Left Eye Condition

A. Rules and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where the Veteran asserts entitlement to service connection for a chronic disease and there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic diseases is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  See 38 C.F.R. § 3.309(a).  Per M21-1 III.iv.4.G.1.d, "other organic diseases of the nervous system" under § 3.309(a) include cranial nerve conditions.  As such, the Veteran's diagnosed meningioma left sphenoid wing is considered to be a chronic condition under 38 C.F.R. § 3.309(a).

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).
It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

B. Factual Background

The Veteran's service treatment records contain a notation from June 2001 when the Veteran was treated for itching and discharge for 3 days in both eyes.  There was no trauma and no visual complaints noted.  The assessment provided at the time was viral conjunctivitis.  In June 2003, the Veteran was treated for being sprayed in the face with pepper spray.  The Veteran reported that her eyes were burning; evident redness, movement sensitivity, and blinding light sensitivity were noted by the examiner.  An assessment of classical conjunctivitis was noted.  In a May 2004 annual medical review, the Veteran reported that she was treated for injury to her eyes in Fort Sam, Houston.  The medical examiner noted that the Veteran had chemical burns in her eyes for training in Fort Sam, and that the problem had resolved.

The Veteran's post-service treatment records show that she was treated in December 2010 at a VA medical center for problems with a loss of vision.  The Veteran reported that the issue began just after the New Year in 2010, and the condition improved in her right eye, but not her left.  The VA medical examiner noted that the Veteran likely had bilateral anterior pathway ischemia involving the optic nerve and/or chiasm.  The examiner questioned whether this is due to hypotension, to a coagulopathy, or Sheehan's syndrome.

In February 2011, MRI testing showed meningioma of the left sphenoid with pressure on the left optic nerve and lateral recuts muscle.

The Veteran was provided a VA examination in June 2011 to determine the nature and etiology of her eye conditions.  The Veteran reported having difficulty in her left eye since the last part of 2009, where she had decreased vision.  The VA examiner diagnosed the Veteran with meningioma left sphenoid wing, causing vision impairment in the left eye.  The examiner noted that the diagnosed eye condition does not relate to the meningioma, adding that the evidence for this is the MRI scan that shows pressure on the eye and optic nerve from the tumor itself.

In July 2011, the Veteran's medical treatment records showed that she is blind in the left eye, with proctosis of the left eye.  The assessment provided at the time was left eye brain lesion with mild lateral rectus palsy and blindness to the left eye.

In December 2015, an addendum opinion to the June 2011 VA examination was provided.  The VA examiner noted that the Veteran was found to have a meningioma of the wing of the sphenoid that caused loss of the vision in her left eye in 2011.  The examiner added that the tumor was removed in part, but her vision did not improve better than counting fingers at 1 to 2 feet.  He noted that the loss of vision was due to the meningioma.  The examiner noted the Veteran's incident in service when she was sprayed in the face with pepper spray and sustained chemical keratoconjunctivitis, and noted that her eyes were red initially, but had cleared by the next day.  He also noted that the Veteran's burning sensation improved with time, concluding that the chemical keratoconjunctivitis was superficial and did not cause the development of the meningioma.

In another addendum medical opinion from January 2016, the same VA examiner recounted the Veteran's incident in service of being sprayed in both eyes with pepper spray during training, noting that she was seen with complaints of burning in both eyes.  The Veteran's right eye was injected, but neither eye showed straining with fluorescein.  The examiner noted that she had chemical conjunctivitis and treated with drops.  The examiner added that the Veteran noted spots of light and a decrease in her visual field in the left eye around 2010 and as things got worse, was found to have meningioma on the left optic nerve in July 2011, which caused loss of vision.  He concluded that there is no relation of the chemical conjunctivitis to the meningioma and that the conjunctivitis did not cause the meningioma in the left eye.

C. Analysis

The Veteran states that she believes that her current left eye condition is related to her incidents of eye injuries while in service.  

Upon review of the foregoing evidence, the Board concludes that the Veteran is not entitled to service connection for a left eye condition.

As an initial matter, the Board notes that the Veteran has been diagnosed with meningioma left sphenoid wing. As such, the Board finds that the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service.  If so, evidence of a nexus between the claimed in-service disease or injury and the present disability is required for the establishment of service connection.

It is acknowledged that the Veteran is competent to give evidence about her observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, the Veteran has not alleged that she began having symptoms of a left eye condition within one year of service, or that her symptoms have been recurrent since service.

The June 2011 VA examination and the additional addendum opinions from December 2015 and January 2016 are highly probative.  The examiners thoroughly reviewed the Veteran's records and lay testimony.  The addendum opinions in December 2015 and January 2016 provided an adequate rationale as to why the VA examiner thought the Veteran's current left eye condition is not caused by the eye injury incidents reported in service.  The Board finds that the VA opinions are probative and are supported by sufficient rationale.

The Veteran maintains that her current left eye condition is related to her eye injuries sustained in service.  The Board does not doubt the sincerity of the Veteran's beliefs that her current disability is causally related to active service, but this is not competent evidence required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Rather, the causation of meningioma left eye sphenoid wing falls outside the realm of knowledge of a lay person.  As such, her statements regarding the condition's etiology are limited probative value because this determination involves a complex medical question.  Kahana v. Shinseki, 24 Vet. App. 428, 425 (2011).

The Board has also considered the Veteran's testimony at the July 2015 Board hearing to the effect that a doctor has told her that her current eye condition is related to her eye injuries in service.  However, she has not submitted any evidence or any private medical opinions to support that contention.  As such, this testimony is also of limited probative value because it is her lay account about what a doctor told her and thus does not constitute the requisite medical evidence of the condition's etiology.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1998) (holding that the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical evidence'").

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's left eye condition and her eye injuries in service.  Accordingly, service connection for a left eye condition must be denied.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Increased Ratings for Tendonitis in the Right and Left Shoulder

A. Rules and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. §1155; 38 C.F.R. §4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R., Part 4.

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  However, where the question for consideration is the propriety of the initial rating assigned after the grant of service connection, an evaluation of the record evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119,126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.  Thus, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102, 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14. A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

An unlisted condition may be rated under a closely related disease or injury by the use of a "built-up" diagnostic code under 38 C.F.R. § 4.27, with consideration given to relevant medical history, current diagnosis, symptomatology, functions affected and anatomical localization.  38 C.F.R. § 4.20; see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The assignment of a particular diagnostic code is "dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993); also see Archer v. Principi, 3 Vet. App. 433 (1992).

The Board has considered the entire record, including the Veteran's VA clinical records.  These show complaints and recommendations for treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disabilities.


B. Factual Background

The Veteran's bilateral shoulder condition, characterized as right and left shoulder tendonitis, is currently rated as 10 percent disabling for each shoulder, effective from October 28, 2010.  In this case, the Veteran's right and left shoulder tendonitis has been rated analogously as bursitis.  This is so because, the functions affected, the anatomical localization and symptoms are closely related.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) and Butts v. Brown, 5 Vet. App. 532, 538 (1993).

DC 5019 provides that bursitis will be rated based on limitation of motion of the affected parts, as degenerative arthritis under DC 5003. DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s) a 10 percent rating is for application for each major joint or group of minor joint affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.

Pursuant to DC 5201, limitation of arm motion that is limited to shoulder level warrants a 20 percent rating. Such limitation that is limited midway between the side and shoulder level warrants a 30 percent rating. Limitation of motion to 25 degrees from side warrants a 40 percent rating. 38 C.F.R. § 4.71(a), DC 5201.

Normal range of motion in the shoulder is from zero to 180 degrees of forward elevation (flexion) and zero to 180 degrees of shoulder abduction.  See 38 C.F.R. 
§ 4.71, Plate I.

Evidence relevant to the current level of severity of the Veteran's bilateral shoulder disabilities includes VA examination reports dated in June 2011 and December 2015.

At the June 2011 VA examination, the Veteran reported that she first noted bilateral shoulder pain while in basic training.  The Veteran stated that the maximum weight she is able to lift is 32 pounds, and is unable to lift any items of furniture or storage boxes that are in her home.  The VA medical examiner noted no redness or erythema over either shoulder.  The examiner also noted no swelling, but found deep tenderness over the distal aspect of the clavicle bilaterally, worse on the right than on the left. Extension of both shoulders forward was to 170 degrees, repeated 3 times with minimal pain on the right.  Abduction was to 170 degrees with minimal pain on the right.  External rotation was to 80 degrees for both shoulders, with minimal pain on the right.  Internal rotation was to 70 degrees, with minimal pain on the right.  The examiner noted that there are no scars, and an X-ray in the Veteran's claims file from 2001 was found to be normal by the examining physician.  The examiner further noted that the most prominent diagnosis in the Veteran's records is that of tendonitis.  He concluded that the Veteran's current shoulder pain is secondary to tendonitis currently manifested by pain and difficulty lifting.  He added that this pain and difficulty lifting is the same difficulty with the same diagnosis that was established in the Veteran's military treatment records and is secondary to tendonitis with there being as likely as not no other reasonable diagnosis at this stage.  

The June 2011 VA examiner provided further clarification of the above examination in August 2011, noting that all of the above measurements were repeated with three repetitions.  The examiner found no reduction in the range of motion with repetition.  He added that the Veteran did have pain, fatigue, and weakness plus lack of endurance with repetition of the movements and with the maneuvers being done against force.

At the December 2015 VA examination, the Veteran reported that her bilateral shoulder condition has progressed since the June 2011 VA examination.  The Veteran stated that she has daily intermittent flares in both shoulders, rating the pain as severe.  The triggers for such pain were noted to be repeated strenuous activities.  The Veteran also reported intermittent stiffness and crepitus in both shoulders, with no swelling, locking, dislocation, or subluxation.  The VA examiner diagnosed the Veteran with tendonitis in both shoulders.  The examiner noted flare-ups daily, adding that the pain is severe subjectively and the Veteran has pain, weakness (fatigability), and loss of motion in the shoulders with the flares.  He added that pain is the more limiting factor historically.  No discoordination, incoordination, lifting, forward reaching, or overhead work with flares was noted.  The examiner added that the Veteran can grip with flares, and can only lift up to 20 pounds with flares to waist high.  The examiner noted functional loss, adding that there are no sedentary restrictions.  The Veteran can lift up to 40 pounds when not flared, and can work cautiously with overhead activities between flares.  She has good function with hands between flares.  For both the right and left shoulders flexion was to 170 degrees, abduction to 100 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  The examiner noted that the Veteran would have some difficulty with overhead activities due to loss of abduction with shoulder.  No evidence of pain with weight bearing or localized tenderness, pain on palpation of the joint or associated soft tissue was found.  Objective evidence of crepitus was found in both shoulders.  Additional functional loss or range of motion after three repetitions was found due to pain in both shoulders.  The range of motion after three repetitions for both shoulders was flexion to 170 degrees, abduction to 100 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  The examiner found that pain, fatigue, weakness, and lack of endurance causes functional loss and significantly limits functional ability with flare-ups.  With regard to additional factors contributing to disability, the examiner found that there was less movement than normal due to ankylosis, adhesions, etc.  Muscle strength testing was normal and there was no muscle atrophy.  The examination indicated that there was no ankylosis.  With regard to rotator cuff conditions, the examiner noted that a rotator cuff condition was suspected for both the right and left shoulders.  Specifically, the Hawkins' Impingement Test was positive for both shoulders.  The Empty-can Test, External Rotation/Infraspinatus Strength Test, and Lift-off Subscapularis Tests were negative for both shoulders.  No shoulder instability, dislocation, or labral pathology was found.  No clavicle, scapula, AC joint and sternoclavicular joint conditions were found.  No conditions or impairments of the humerus were found.  The examiner noted that both shoulders are tight.  No pain with shoulders posterior extension 50 bilaterally.  The Veteran was noted to have pain in both shoulders with forward flexion 140 bilaterally.  She has pain in both shoulders abduction 90 degrees bilaterally.  No weakness, fatigue, discoordination with repeats times three.  The examiner noted that pain is the limiting factor on exam and is moderate bilaterally.  No pain with internal or external rotation in either shoulder or with posterior flexion (extension) was noted.

C. Analysis

On review of the evidence, the Board finds that a rating of 20 percent for limitation of motion of the right and left shoulders pursuant to DC 5201 is warranted from December 21, 2015.  Although flexion was to 170 degrees, abduction to 100 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees for both shoulders at the December 2015 VA examination, the VA examiner noted that the Veteran has pain in both shoulders abduction 90 degrees bilaterally.  This warrants a 20 percent evaluation under DC 5201.  As pain was not found midway between side and shoulder level, a rating for 30 percent is not warranted here.  

Prior to December 21, 2015, the Board finds that a rating in excess of 10 percent is not warranted for limitation of motion of the right and left shoulders pursuant to DC 5201 as there is no evidence of loss of range of motion to shoulder level.  At the June 2011 VA examination, forward flexion was to 170 degrees, repeated 3 times with minimal pain on the right.  Abduction was to 170 degrees with minimal pain on the right.  External rotation was to 80 degrees for both shoulders, with minimal pain on the right.  Internal rotation was to 70 degrees, with minimal pain on the right.  The VA examiner added that there was no reduction in range of motion with repetition in an August 2011 statement.  

The Veteran's initial 10 percent rating for both shoulder conditions was assigned under the provisions of DeLuca based on her painful motion of the shoulders.  The 10 percent ratings contemplated her constant shoulder pain and difficulties with activities of daily living.

The Board has considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the shoulders.  However, the Veteran does not have ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula or malunion or nonunion of the clavicle or scapula, as documented in the VA examination reports and treatment records.  Consideration of DCs 5200, 5202 and 5203 is therefore not warranted.  In addition, no degenerative changes of the right and left shoulder have been found on X-ray, therefore, a higher rating under DC 5003 is not warranted. 

The Veteran has asserted that her symptoms are more severe than what is represented by an initial 10 percent rating.  The Board notes that the Veteran is competent to give evidence about what she experiences; for example, she is competent to discuss current pain and other experienced symptoms. Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the totality of the evidence reflects the current 10 percent ratings prior to December 21, 2015, and 20 percent ratings from December 21, 2015, onward appropriately compensate the Veteran's symptoms.  The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of her disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.

In summary, the Board finds that the Veteran's currently assigned 10 percent ratings prior to December 21, 2015, and 20 percent ratings from December 21, 2015, onward is commensurate with the symptoms manifested.


ORDER

Entitlement to service connection for a left eye condition is denied.

Entitlement to an increased initial evaluation in excess of 10 percent for service-connected right shoulder tendonitis prior to December 21, 2015, is denied.

Entitlement to an increased initial evaluation in excess of 10 percent for service-connected left shoulder tendonitis prior to December 21, 2015, is denied.

Entitlement to a 20 percent rating, but no higher, for service-connected right shoulder tendonitis from December 21, 2015, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a 20 percent rating, but no higher, for service-connected left shoulder tendonitis from December 21, 2015, is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


